Citation Nr: 1428329	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  02-08 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an extension of a temporary total rating beyond September 30, 2001, based on the need for convalescence following August 24, 2001, right knee surgery.

2.  Entitlement to a disability rating in excess of 30 percent for a right knee disability from October 1, 2001, to July 16, 2003. 

3. Entitlement to a disability rating in excess of 30 percent for a right knee disability from July 17, 2003, to August 11, 2005. 

4. Entitlement to a disability rating in excess of 30 percent for a right knee disability from October 1, 2005, to January 12, 2009. 

5.  Entitlement to a disability rating in excess of 30 percent for a right knee disability from March 1, 2009.

6.  Entitlement to service connection for bilateral pes planus, claimed as bilateral fallen arches. 
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from December 1981 to December 1984.  He thereafter served in the Reserve Component.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2002 and June 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran has presented testimony at Decision Review Officer hearings at the RO in January 2003, November 2004, and June 2007.  He also testified before a Member of the Board at a Travel Board hearing in September 2005.  After that Board member retired, the Veteran presented testimony at a video conference hearing before the undersigned Acting Veterans Law Judge in August 2012.  Transcripts of these hearings are associated with the claims file. 

This is the fifth time that the Veteran's claims have come before the Board.  In February 2006, February 2008, and February 2010 the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for additional development.  In March 2013, the Board among other things granted a 30 percent rating, but no higher, for the Veteran's right knee disability from October 1, 2001, to July 16, 2003; denied a rating in excess of 30 percent from July 17, 2003, to August 11, 2005, from October 1, 2005, to January 12, 2009, and from March 1, 2009; and, remanded his claims of service connection for bilateral pes planus and hip disorders for additional development.

As to the claims for increased rating for a right knee disability from October 1, 2001, the Veteran appealed the Board's March 2013 decision to the United States Court of Appeals for Veterans Claims (Court), which in a November 2013 order, granted a Joint Motion of the Parties to vacate the Board's decision to the extent that it denied initial ratings in excess of 30 percent for a right knee disability from October 1, 2001.  The Court then remanded the case to the Board for compliance with the terms of the joint motion.

The Joint Motion for Remand also stated that the Veteran's claim for higher rating for his right knee disability incorporated a claim for extension of the temporary total rating beyond September 30, 2001, and that under the "law of the case" doctrine the Board is compelled to take jurisdiction over the issue.

The claim for service connection for bilateral hip disorders was granted by the AOJ in a December 2013 rating decision while the appeal was in Remand status.  Also, the claim of service connection for bilateral pes planus, previously remanded, has not been recertified to the Board.  Therefore, the Board finds that no further discussion of these issues is required.

The issues of entitlement to service connection for a left elbow condition and entitlement to an increased rating for a left knee disability have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.
REMAND

As to the claims for increased rating for the right knee disability, the Joint Motion for Remand stated that the May 2009 VA examination on which the Board had relied was not adequate because the examiner "did not specifically opine whether Appellant's pain during flare-ups caused additional functional loss, nor did the examiner attempt to measure the functional loss in terms of additional degrees of limitation of motion during flare-ups, or explain why such measurements were not feasible."  The Board must accordingly remand this matter to obtain another VA opinion that complies with the finding of the Joint Motion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion for remand or explain why the terms will not be fulfilled.). 

As noted in the Introduction, the Court has raised the issue of entitlement to an extension of a temporary total rating beyond September 30, 2001.  However, the Veteran has not been provided with notice of the laws and regulations governing extensions of temporary total ratings in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Therefore, to afford the Veteran due process, a remand for such development is required.  See 38 U.S.C.A. §§ 5103A, 5103A(d) (West 2002).

As to all the issues on appeal, the record shows that VA treatment records dated from May 2012 to January 2014 were added to the claims file since issuance of the May 2012 SSOC.  These records have not been considered in the first instance by the AOJ.  Therefore, a Remand is also required for the issuance of another SSOC.  See 38 C.F.R. § 19.31 (2013).

While the appeal is in Remand status, relevant ongoing medical records should also be requested.  See 38 U.S.C.A. § 5103A (b) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Physically or electronically associate with the claims file the Veteran's post-January 2014 treatment records from the West Texas VA Health Care System.  

2.  Provide the Veteran with notice of the laws and regulations governing extensions of temporary total ratings in accordance with 38 U.S.C.A. § 5103A which notice also tells him that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent, and severity of his right knee disorder following his September 2001 surgery.  

3.  After undertaking the above development to the extent possible, the AOJ should make arrangements with an appropriate VA medical facility for the Veteran to be afforded an orthopedic examination by an appropriate VA examiner.  The claims file should be provided the examiner.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, should be carried out as required and all clinical findings should be reported in detail.  After a detailed review of the Veteran's history as well an examination and after carrying out any needed testing, the examiner should provide answers to the following questions: 

a.  As to any right knee lost motion, the examiner should conduct complete range of motion studies of the knee with specific citation to flexion and extension.  The examiner should offer an opinion as to the degree on which this pain first appears on flexion and extension.  The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of flexion, extension or otherwise impair functioning of the joint.  

In accordance with the November 2013 order, the examiner must specifically opine as to whether the Veteran's already documented complaints of pain during flare-ups caused additional functional loss.  

Also in accordance with the November 2013 order, the examiner must measure the Veteran's functional loss in terms of additional degrees of limitation of motion during flare-ups.

b.  As to any right knee instability, the examiner should provide an opinion as to whether it is present and, if so, whether it is best characterized as slight, moderate, or serve.

c.  As to any other right knee disability, the examiner should provide an opinion as to the following:

i.  Is there ankylosis?

ii.  Is there a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint?

iii.  Is there symptomatic removal of the semilunar cartilage?

iv.  Is there impairment of the tibia and fibula with knee or ankle disability?

v.  Is there genu recurvatum (acquired, traumatic, with weakness, and insecurity in weight-bearing objectively demonstrated)?

In providing the above opinions, the examiner should consider the Veteran's adverse symptomatology since October 1, 2001.  

In providing the opinions, the examiner should acknowledge and comment on the Veteran's reports of adverse symptoms.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examination report must include a complete rationale for all opinions expressed.  

4.  After undertaking the above development to the extent possible as well as any other needed development, adjudicate the claim for an extension of a temporary total rating beyond September 30, 2001, based on the need for convalescence following August 24, 2001, right knee surgery as well as the claim for initial ratings in excess of 30 percent for a right knee disability from October 1, 2001.  

5.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a SSOC that includes notice of all relevant the laws and regulations including those governing extensions of temporary total ratings as well as citation to all evidence added to the claims file since the May 2012 SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

